In an action for specific performance of an option to purchase real property, plaintiff appeals from an order of the Supreme Court, Suffolk County, dated August 20, 1979, which denied its motion for summary judgment. Order affirmed, without costs or disbursements. The record demonstrates the existence of at least one triable issue of fact, the intent of the parties in providing, in the option clause, that the plaintiff tenant shall have an option to purchase the demised premises, "provided that the Tenant shall then not be in default,” thus precluding the grant of summary judgment to either party. (See Three Star Offset Print, v Daniels, 58 AD2d 862.) Mollen, P. J., Hopkins, Gibbons and Martuscello, JJ., concur.